Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 1 of 8 PageID #: 3249




               IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                          TYLER DIVISION
ROBERT BERG,                     §
Plaintiff                        §
                                 §
                                 §
vs.                              § Case No. 6:19-cv-418-JDK
M&F WESTERN PRODUCTS, INC.,      §
Defendant                        §
                                 §
                                 §


           SUPPLEMENTAL DECLARATION OF JOHN HARDIN IN SUPPORT
          OF M&F WESTERN’S MOTION FOR ATTORNEYS’ FEES AND COSTS

         I, John Hardin, do hereby declare, under the penalties for perjury under the laws of the

United States of America, as follows:

1.       I am above the age of 21, and fully competent to make this declaration.

2.       All facts stated herein are within my personal knowledge and are true and correct.

3.       I submitted a Declaration dated February 5th (“First Hardin Declaration”) in support of

         M&F Western’s Motion for Attorneys’ Fees and Costs for the work described in the First

         Hardin Declaration. I am providing this Supplemental Declaration in support of the

         attorneys’ fees incurred to date in the months of January 2021-February 2021 in preparing

         the instant Motion.

4.       In particular, attached hereto as Exhibit A is a true and correct copy of the invoice for fees

         for January 2021-February 5, 2021, with the latter being the filing date of the Motion. I

         have reviewed the invoices and the time spent by the M&F Western attorneys and

         assistants, who were identified in the First Hardin Declaration, in preparing the Motion,

         and the tasks and time were reasonable and necessary. The invoices reflect the total fees

         set forth below:



                                                  -1-
151495240.1
Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 2 of 8 PageID #: 3250



                         Invoice     Month of        Total Attorneys’ Fees for
                           No.       Service                  Invoice
                        6340803 January                               $25,161.00
                                   2021-
                                   February 5,
                                   2021
                        Total Sought for January                          $25,000
                         2021 + February 1-5,
                          2021 attributable to
                            Motion for Fees


5.       As noted in the First Hardin Declaration, M&F Western estimated that its fees associated

         with preparation of the Motion would be approximately $25,000. First Hardin Declaration

         at ¶ 11. To date, fees associated with preparation of the Motion are slightly above $25,000,

         and M&F Western has not yet prepared its Reply in support of its Motion (which will

         require additional time). Thus, the estimated attorney fees of $25,000 sought for preparing

         the Motion is reasonable. M&F Western has rounded the total in ¶ 6 above down to

         $25,000. The total Fees and Costs sought pursuant to the Motion, as indicated in the First

         Hardin Declaration, remains: $483,808.20. Id. at ¶ 11 and ¶ 15.

                                      [Signature page follows]




                                                   -2-
151495240.1
Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 3 of 8 PageID #: 3251




I declare under penalty of perjury that the foregoing is true and correct.
EXECUTED this 18th day of February 2021


                                                   By: /s/ John R. Hardin

                                                   John R. Hardin
                                                   Texas Bar No. 24012784
                                                   JohnHardin@perkinscoie.com
                                                   PERKINS COIE LLP
                                                   500 N. Akard Street, Suite 3300
                                                   Dallas, TX 75201
                                                   Phone: 214-965-7700
                                                   Facsimile: 214-965-7799

                                                   Attorneys for M&F Western Products, Inc.

                                       Certificate of Service
         I hereby certify that on February 18, 2021, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send electronic notice of such
filing to all counsel of record.

Richard Liebowitz
LIEBOWITZ LAW FIRM, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, New York 11580
Tel: (516) 233-1660
RL@LiebowitzLawFirm.com
Attorneys for Plaintiff Robert Berg


                                                       /s/ John R. Hardin
                                                       John R. Hardin




                                                 -3-
151495240.1
Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 4 of 8 PageID #: 3252




                            EXHIBIT
Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 5 of 8 PageID #: 3253
  1201 Third Avenue, Suite 4900   Email: clientacct@perkinscoie.com
  Seattle, Washington 98101       Accounting: 206.359.3143
  Phone: 206.359.8000             Fax: 206.359.9000




M & F Western Products                                                Invoice No.                 6340803
Attn: Paul Eddins                                                     Matter No.              064984.7008
P O Box 208                                                           Bill Date          February 17, 2021
Sulphur Springs, TX 75483                                             Due Date           Due Upon Receipt



                                                INVOICE SUMMARY

Re:    064984.7008 / Robert Berg (Cross Design) Copyright Complaint

For Professional Services rendered through February 5, 2021



Services                                                                                       $25,161.00
Disbursements and Other Services                                                                   $30.60
Total Invoice Amount                                                                           $25,191.60




            INFORMATION MAY BE SUBJECT TO CLIENT ATTORNEY AND/OR ATTORNEY WORK PRODUCT PRIVILEGE
        Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 6 of 8 PageID #: 3254
Invoice No. 6340803
M & F Western Products
064984.7008 / Robert Berg (Cross Design) Copyright Complaint

                                     Professional Services through 02/05/2021

Date          Attorney / Assistant      Description of Service                                                             Hours
01/02/2021    J. Jennison               Review article regarding attorneys' fees awards (.1);                               0.10

01/04/2021    K. Larson                 Begin research regarding Motion for Costs and Fees;                                 0.70

01/05/2021    J. Jennison               Team call regarding request for fees (.7);                                          0.70

01/05/2021    K. Larson                 Conference regarding strategy regarding motion for costs and fees;                  1.20
                                        continue research regarding same; begin drafting Declaration of J. Hardin
                                        in support of same;

01/05/2021    J. Hardin                 Work session on request for attorney's fees with internal team;                     0.80

01/06/2021    K. Larson                 Continue drafting Motion for Fees and Costs;                                        4.00

01/12/2021    K. Larson                 Continue drafting Motion for Costs and Fees;                                        2.40

01/12/2021    J. Hardin                 Prepare for and attend telephone conference regarding attorneys' fees and           0.80
                                        tomorrow's hearing;

01/13/2021    K. Larson                 Attend telephonic status conference; further conference regarding same;             0.50

01/13/2021    J. Hardin                 Attend hearing; work session with client; update to team;                           0.90

01/13/2021    J. Walker                 Locate billing rate surveys for K. Larson;                                          0.70

01/15/2021    T. Brandon                Confer with K. Larson regarding research for cost and fees motion; conduct          0.80
                                        research in support of motion;

01/15/2021    K. Larson                 Continue drafting motion Motion for Costs and Fees; research regarding              5.00
                                        same;

01/19/2021    T. Brandon                Confer with K. Larson regarding evidence for motion for attorneys fees;             0.20

01/19/2021    K. Larson                 Continue drafting Motion for Costs and Fees; conference regarding Motion            0.50
                                        for Costs and Fees;

01/20/2021    T. Brandon                Research document productions for motion for attorneys fees/costs;                  0.50

01/20/2021    J. Hardin                 Work session on status (.2); initial review of briefing on attorney's fees (.5);    0.70

01/25/2021    J. Jennison               Call with K. Larson regarding motion for fees (.5); email K. Larson                 0.60
                                        regarding briefing schedule (.1);

01/25/2021    K. Larson                 Conference regarding Motion for Costs and Fees; correspond with                     2.50
                                        opposing counsel regarding Stipulated Motion Regarding Briefing
                                        Schedule for Motion for Costs and Fees; draft same and draft proposed
                                        order in support of same; continue drafting Motion for Costs and Fees;
                                        revise Hardin Declaration in support of same; redact invoices for privilege;

01/25/2021    J. Hardin                 Strategy and planning regarding briefing schedule;                                  0.20

01/25/2021    G. Auslander              Bluebook format citations and shepardize cases, as well as confirm                  1.60

                                                                                                                           Page 2
        Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 7 of 8 PageID #: 3255
Invoice No. 6340803
M & F Western Products
064984.7008 / Robert Berg (Cross Design) Copyright Complaint

Date          Attorney / Assistant      Description of Service                                                      Hours
                                        accuracy and format of legal pincites for Motion for Costs and Fees;

01/26/2021    K. Larson                 Revise motion for costs and fees; conference regarding same; conference      4.00
                                        regarding Hardin Declaration in support of same; continue drafting Hardin
                                        Declaration;

01/26/2021    J. Hardin                 Work session with K. Larson regarding Motion for Fees;                       0.30

01/28/2021    J. Hardin                 Work session on Motion and Declaration related to fees;                      0.50

01/29/2021    K. Larson                 Conference regarding Motion for Costs and Fees; revise same per input        1.50
                                        from J. Hardin; conference regarding Hardin Declaration in support of
                                        same;

01/29/2021    J. Hardin                 Review and revise motion on Fees;                                            4.00

02/01/2021    T. Brandon                Research catalogs from M&F/Crumrine; confer with K. Larson regarding         0.20
                                        same;

02/01/2021    K. Larson                 Continue drafting Motions for Costs and Fees per input from J. Hardin;       1.50
                                        update Declaration of J. Hardin in support of same;

02/02/2021    J. Jennison               Review and revise draft motion for fees (.7); email team regarding same      0.80
                                        (.1);

02/02/2021    K. Larson                 Conference regarding Motion for Costs and Fees; continue drafting same       1.50
                                        per input from J. Hardin; revise Declaration of J. Hardin in support of
                                        same; conference regarding survey evidence supporting rates;

02/02/2021    J. Hardin                 Review and finalize draft Declaration (.4); work session with team           1.00
                                        regarding next steps (.6);

02/03/2021    T. Brandon                Confer with K. Larson regarding preparing exhibits for motion for costs;     0.40

02/03/2021    K. Larson                 Revise Motion for Costs and Fees per input from J. Jennison; revise          2.50
                                        Declaration of J. Hardin regarding invoices and fees sought; conference
                                        regarding E. Frenzel Declaration; correspond with P. Eddins regarding
                                        Motion for Costs and Fees; conference regarding revisions to J. Hardin
                                        Declaration;

02/04/2021    T. Brandon                Prepare invoices for Motion for Costs; begin finalizing J. Hardin            3.20
                                        declaration; confer with team regarding same;

02/04/2021    K. Larson                 Telephone conference with P. Eddins regarding draft Motion for Costs and     2.50
                                        Fees; revise same per input from P. Eddins; revise Declaration of E.
                                        Frenzel; revise Declaration of J. Hardin; conferences regarding invoices,
                                        redactions, and Hardin Declaration;

02/05/2021    T. Brandon                Continue finalizing J. Hardin declaration; prepare Appendix in Support of    2.00
                                        Motion for Costs; confer with team regarding same;

02/05/2021    K. Larson                 Confer with P. Eddins regarding Motion for Costs and Fees; finalize same     2.00
                                        for filing; finalize Hardin Declaration for filing; finalize Frenzel
                                        Declaration for filing;


                                                                                                                    Page 3
          Case 6:19-cv-00418-JDK Document 102 Filed 02/18/21 Page 8 of 8 PageID #: 3256
Invoice No. 6340803
M & F Western Products
064984.7008 / Robert Berg (Cross Design) Copyright Complaint

Total                                                                                                   53.30



                                                                                                      Services
                                                                                                    $25,161.00
                                    Summary of Services through 02/05/2021

Attorney / Assistant                                             Billed Hours   Billed Rate    Billed Amount

J. Jennison                                                              2.20       955.00           2,101.00
J. Hardin                                                                9.20       885.00           8,142.00
Partner                                                                 11.40                       10,243.00

K. Larson                                                               32.30       385.00          12,435.50
Associate                                                               32.30                       12,435.50

G. Auslander                                                             1.60       295.00             472.00
T. Brandon                                                               7.30       250.00           1,825.00
Paralegal                                                                8.90                        2,297.00

J. Walker                                                                0.70       265.00             185.50
Indirect Staff                                                           0.70                          185.50
Total Services                                                          53.30                      $25,161.00


                       Disbursements and Other Detailed Services through 01/31/2021

Description                                                                                           Amount
Computer research - Lexis/WestLaw                                                                       30.60
Total                                                                                                  $30.60


                                                                        Total Disbursements and Other Services
                                                                                                       $30.60

                                                                                         Total Invoice Amount
                                                                                                    $25,191.60




                                                                                                        Page 4
